Name: Commission Regulation (EC) No 504/98 of 3 March 1998 amending Regulation (EC) No 94/98 on olive oil storage contracts for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: marketing;  international trade;  processed agricultural produce;  distributive trades;  consumption;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities4. 3. 98 L 63/15 COMMISSION REGULATION (EC) No 504/98 of 3 March 1998 amending Regulation (EC) No 94/98 on olive oil storage contracts for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2), and in particular Article 20d(3) and (4) thereof, Whereas Commission Regulation (EC) No 94/98 (3), as amended by Regulation (EC) No 258/98 (4), opens the possibility of concluding olive oil storage contracts; whereas those contracts may be concluded for a minimum of 100 tonnes; whereas, in order to improve operation of the scheme, it should be laid down that that minimum quantity apply to applications rather than to contracts; whereas, in view of the particular production structures in Portugal and Greece, a lower minimum quantity should be provided for in respect of applications submitted in those two Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 94/98 is hereby amended as follows: 1. Article 2(2) is replaced by the following: 2. Contracts shall relate only to olive oil quantities that may be offered for intervention.'; 2. the following subparagraph is added to Article 3(1): Applications must be for at least 100 tonnes, except in Portugal and Greece where the minimum quantity shall be 25 tonnes.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 206, 16. 8. 1996, p. 11. (3) OJ L 9, 15. 1. 1998, p. 25. (4) OJ L 25, 31. 1. 1998, p. 38.